              Case 1:19-cv-10116-LTS Document 26 Filed 09/03/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                        CIVIL ACTION No. 19-cv-10116-LTS


LUIS ANGEL RODRIGUEZ,

                              Plaintiff,
v.

BOSTON PUBLIC SCHOOLS and
SHAUN O. HARRISON, individually and
in his official capacity,

                              Defendants.


            JOINT STATEMENT PURSUANT TO LOCAL RULE 16.1 AND RULE 26(f)

            Plaintiff Luis Angel Rodriguez (the “Plaintiff”) and defendant City of Boston (the “City”)

conferred pursuant to Fed. R. Civ. P. 26(f)(1) and Local Rule 16.1(b) and respectfully submit the

following proposed joint statement in accordance with Local Rule 16.1(d) and this Court’s

Notice of Scheduling Conference dated July 30, 2019 (the “Order”):

     I.       AGENDA OF MATTERS TO BE DISCUSSED

            Pursuant to paragraph 1 of the Court’s Order, the agenda required by Local Rule

16.1(b)(1) has been omitted.

     II.      RECOMMENDATION REGARDING RULE 16 CONFERENCE

            The parties do not believe that this case presents complex or unique issues regarding

scheduling or discovery. As a result, pursuant to paragraph 6 of the Court’s Order, the parties

recommend that the Court cancel the Rule 16 Conference and adopt the parties’ Joint Statement.

     III.     TIMETABLE FOR DISCOVERY AND MOTION PRACTICE

            1. Initial Disclosures: Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be

               completed by September 24, 2019.
  Case 1:19-cv-10116-LTS Document 26 Filed 09/03/19 Page 2 of 5



2. Amendments to Pleadings: Except for good cause shown, no motions seeking leave

   to add new parties or to amend the pleadings to assert new claims or defenses may be

   filed after May 1, 2020.

3. Fact Discovery – Interim Deadlines

       a. Requests for production of documents and interrogatories must be served by

          December 2, 2019.

       b. Requests for admission must be served by February 3, 2020.

       c. All depositions, other than expert depositions, must be completed by April 3,

          2020.

       d. Final Fact Discovery Deadline - All discovery, other than expert discovery,

          must be completed by April 3, 2020.

4. Status Conference: Pursuant to the Court’s order, the Court will set the date of the

   post-discovery status conference.

5. Expert Discovery (if necessary)

       a. Plaintiff’s trial experts must be designated, and the information contemplated

          by Fed. R. Civ. P. 26(a)(2), must be disclosed by May 5, 2020.

       b. Plaintiff’s trial experts must be deposed by June 5, 2020.

       c. Defendants’ trial experts must be designated and the information

          contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed by June 5, 2020.

       d. Defendants’ trial experts must be deposed by July 10, 2020.

6. Dispositive Motions

       a. Dispositive motions, such as motions for summary judgment or partial

          summary judgment and motions for judgment on the pleadings must be filed



                                        2
              Case 1:19-cv-10116-LTS Document 26 Filed 09/03/19 Page 3 of 5



                      by August 14, 2020 with any opposition to be filed by September 14, 2020.

          7. Initial Pretrial Conference. Pursuant to the Court’s order, the Court will set the date

               of the initial pretrial conference. The parties shall prepare and submit a pretrial

               memorandum in accordance with Local Rule 16.5(D) five business days prior to the

               date of the conference.

   IV.        SCOPE OF DISCOVERY

          The parties do not expect discovery to be extensive, and expect to complete all discovery

within the limits of Fed. R. Civ. P. 26(b) and Local Rule 26.1(c). The parties do not believe that

phased discovery is necessary in this case. At this early stage of the litigation, the parties do not

anticipate the need for a protective order.

          The parties have discussed the discovery of ESI and the limitations imposed by Rule

26(b)(2)(B). The parties agree that ESI may be produced in hard copy unless electronic copies

are specifically requested. The parties are aware of and have taken steps to comply with their

obligations concerning preservation of documents, including ESI

   V.         PENDING MOTIONS

          There are currently no motions pending before the Court.

   VI.        TRIAL

          The parties have demanded a trial by jury and do not consent to a trial by magistrate.

   VII.       ALTERNATIVE DISPUTE RESOLUTION

          The parties have discussed the possibility of alternative dispute resolution but have no

agreement to do so. The parties do not believe that ADR would be fruitful at this stage of the

litigation.




                                                   3
           Case 1:19-cv-10116-LTS Document 26 Filed 09/03/19 Page 4 of 5



   VIII. SETTLEMENT PROPOSALS

         Plaintiff has yet to make a written settlement proposal under Local Rule 16.1(c).

   IX.     CERTIFICATIONS

         Local Rule 16.1(d)(3) certifications will be filed by each of the parties separately.


Dated: September 3, 2019                         Respectfully submitted,

LUIS ANGEL RODRIGUEZ,                            CITY OF BOSTON
By his attorneys,                                By its attorneys:

                                                 Eugene L. O’Flaherty
                                                 Corporation Counsel


/s/ Lisa A. McNaughton                           /s/ Edward F. Whitesell, Jr.
Simon B. Mann (BBO#665301)                       Nicole M. O’Connor (BBO#675535)
Lisa A. McNaughton (BBO#699545)                  Senior Assistant Corporation Counsel
MANN LAW FIRM, P.C.                              Edward F. Whitesell, Jr. (BBO#644331)
200 Highland Avenue, Suite 300                   Assistant Corporation Counsel
Needham, MA 02494                                City of Boston Law Department
(617) 690-7370                                   City Hall, Room 615
simon@sbmannlaw.com                              Boston, MA 02201
lisa@sbmannlaw.com                               (617) 635-4039 (NMO)
                                                 (617) 635-4045 (EFW)
                                                 Nicole.OConnor@boston.gov
                                                 Edward.Whitesell@boston.gov




                                                   4
         Case 1:19-cv-10116-LTS Document 26 Filed 09/03/19 Page 5 of 5



                                     Certificate of Service

        I, Edward F. Whitesell, Jr., hereby certify that a true copy of the above document will be
served upon all parties of record via this court’s electronic filing system and to those non-
registered participants via first class mail.


                                             /s/ Edward F. Whitesell, Jr.
                                             Edward F. Whitesell, Jr.




                                                5
